Citation Nr: 9919705	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-27-531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in a December 
1957 rating decision wherein the regional office severed 
service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This appeal arose from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO determined that the December 
1957 rating decision that severed service connection for 
defective hearing was not clearly and unmistakably erroneous.


FINDINGS OF FACT

1.  The RO severed service connection for defective hearing 
in a December 1957 rating decision.

2.  The December 1957 rating decision was supported and 
procedurally correct.  


CONCLUSION OF LAW

The December 1957 rating decision that severed service 
connection for defective hearing, did not constitute clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.105(a), (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has raised the 
claim of clear and unmistakable error with the requisite 
degree of specificity.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993), motion for 
review denied, 6 Vet. App. 152 (1994) (en banc); see also 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (a claim of clear 
and unmistakable error is not described in terms of well- 
groundedness under 38 U.S.C.A. § 5107(a) (West 1991)).  
Accordingly, the Board has jurisdiction to consider the 
appellant's claim of clear and unmistakable error in the 
December 1957 rating decision.

A clear and unmistakable error determination must be based 
only upon the evidence of record at the time of the 
challenged decision.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  A determination to sever service 
connection, however, is not similarly limited.  Venturella v. 
Gober, 10 Vet. App. 340 (1997) (Steinberg, J., concurring).  
38 C.F.R. § 3.105(d) does not limit the reviewable evidence 
to that which was before the RO in making its initial service 
connection award.  In fact 38 C.F.R. § 3.105(d) specifically 
states that "a change in diagnosis may be accepted as a 
basis for severance", clearly contemplating the 
consideration of evidence acquired after the original 
granting of service connection.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).  

The predecessor to 38 C.F.R. § 3.105(d) is contained at VAR 
1009(d).  Authority to sever service-connection upon the 
basis of clear and unmistakable error (the burden of proof 
upon the Government), is vested in the regional office.  
Service-connection will not be severed in any case on a 
change of diagnosis in the absence of the certification 
hereinafter provided.  Accordingly, in reports of examination 
submitted for rating purposes, where a change in diagnosis of 
a service-connected disability is made, the examining 
physician or physicians, or other proper medical authority, 
will be required to certify, in the light of all accumulated 
medical evidence, that the prior diagnosis on which service-
connection was predicated was not correct.  This 
certification will be accompanied by a summary of the facts, 
findings and reasons supporting the conclusion reached.  When 
the examining physician or physicians, or other proper 
medical authority, are unable to make the certification 
provided herein, service-connection will be continued by the 
rating agency.  Where this certification is made, that case 
will be carefully considered by the rating agency, and in the 
event it is determined in consideration of all the 
accumulated evidence that service-connection should be 
continued, a decision to that effect will be rendered, citing 
this regulation as authority.  If in light of all the 
accumulated evidence, it is determined that service-
connection may not be maintained, it will be severed.  The 
claimant will be immediately notified in writing of the 
contemplated action and the detailed reason therefore and 
will be given a reasonable period, not to exceed 60 days from 
the date on which such notice is mailed to his last address 
of record, for the presentation of additional evidence 
pertinent to the question.  This procedure is for application 
except (1) in the case of fraud; (2) in the case of a change 
in law; (3) in the case of a change of interpretation of law 
specifically provided in a VA issue; or (4) where the 
evidence establishes the service-connection to be clearly 
illegal.  VA Regulation 1009(d) (1954).  The current citation 
is 38 C.F.R. § 3.105(d) and is not significantly different 
than the prior citation.

The veteran argues that service connection for defective 
hearing was severed in error, as he had been service 
connected for over 10 consecutive years for that condition.  
There was no fraud on his part in the request for and 
granting of service connection.  This argument lacks legal 
merit.  It is correct that there is a law that provides for 
the protection of service connection when service connection 
has been in effect for a period of 10 years.  However, the 
law is specific; severance may not be entertained on or after 
January 1, 1962.  In this case, all actions taken in relation 
to severance were accomplished prior to 1962.  Therefore, the 
law and the protection provided by the law do not apply in 
this case.

The veteran argues that there is clear and unmistakable error 
in the December 1957 rating decision, which severed service 
connection for defective hearing.  Specifically that the 
severance of service connection was unlawful since the 
evidence of record did not rise to the level of clear and 
unmistakable error in the rating decisions that established 
service connection for bilateral hearing loss.  

In a rating decision dated November 1947 service connection 
for deafness in the left ear was granted and assigned a 
noncompensable evaluation.  This decision was based on a 
letter, dated July 1947, from Dr. Rock, a private physician 
and a VA examination, dated November 1947.  Dr. Rock wrote 
that repeated exposure to gunfire resulted in progressive 
hearing loss in the veteran's left ear.  The VA examination 
diagnosis was otosclerosis type deafness with ear trauma.  In 
a rating decision dated June 30, 1952 the veteran's 
evaluation for hearing loss disability was increased to 20 
percent based on deafness in the right ear.  In a memo dated 
September 1956, a study and a determination as to the 
etiology and onset of the veteran's deafness was requested.  
The veteran claimed deafness in the left ear due to trauma.  
However, examination at discharge showed normal hearing.  VA 
examination dated November 1947 showed only slight deafness 
in the left ear.  Subsequently, deafness in both ears was 
reflected. 

Between 1947 and 1956 the veteran's ears and hearing were 
examined numerous times at the VA Out Patient Clinic in 
Rochester, New York.  At the June 1952 examination the 
examiner noted that the veteran had been examined enough to 
memorize pure tones; that the pure tones were inconsistent 
and were not to be relied upon.  In a memo dated October 
1956, the VA examiner indicated that the cause of the 
veteran's deafness was otosclerosis.  The onset was usually 
at puberty and almost always begins before the age of 20.  
Otosclerosis was a hereditary disease involving the ear.  
Later in life cochlea becomes involved affecting the higher 
tones.  Upon carefully questioning the veteran about trauma 
the VA examiner concluded with a reasonable degree of medical 
certainty that trauma was not a factor in the veteran's 
deafness.  The VA examiner concluded that the cause of the 
veteran's progressive deafness was developmental, 
specifically, otosclerosis which in his case became 
manifested earlier on his left side.  Although the veteran's 
audiometrics were erratic and inconsistent, he did not show a 
deafness due to concussion.  He wrote that in traumatic 
deafness of unilateral nature, there is no relation between 
the right and the left ear.  

In December 1956 the VA examiner certified that the correct 
diagnosis was progressive bilateral deafness due to 
otosclerosis.  He further certified that the diagnosis of 
deafness due to acoustic trauma, specifically gunfire, upon 
which service connection was based, was in error.  The April 
1957 rating decision informed the veteran of proposed 
severance of service connection for deafness.  In December 
1957 service connection for defective hearing was severed.  
Prior to severance, the case was reviewed by Central Office.  

The veteran's representative requested a diagnostic 
consultation and submitted an opinion from a privet physician 
in May 1958.  The private physician wrote that the veteran 
showed a bilateral conduction type deafness probably and 
otosclerosis which was about equally advanced in both ears 
and averaged around 55 to 60 decibels in the critical 
frequencies.  He indicated that there was considerable 
reduction of bone conduction indicating that inner ear 
changes were also present.  The private physician opined that 
it was entirely possible that the twenty months of military 
service during which the veteran was consistently exposed to 
gunfire might have been a factor in producing these inner ear 
changes.  He asserted that the fundamental cause of the 
veteran's deafness, however, otosclerosis certainly could not 
have been service connected.  

The veteran's representative, in December 1991, contended 
that service connection for defective hearing was severed in 
error.  He wrote that the veteran had been service connected 
for over ten consecutive years for defective hearing and that 
there was no fraud on his part in the request for and 
granting of service connection.  The representative requested 
that the RO review the veteran's claims files to determine 
whether the severance of service connection for defective 
hearing was proper.  In April 1994 the RO responded by 
informing the veteran that new and material evidence was 
required in order to reopen is claim.  The representative, in 
July 1994, submitted a memo alleging clear and unmistakable 
error (CUE) in the severance of service connection for 
bilateral hearing loss.  He contended that the severance of 
service connection was unlawful since the evidence of record 
did not rise to the level of clear and unmistakable error in 
the rating decisions that established service-connection for 
bilateral hearing loss.  

Generally, prior unappealed decisions of the regional office 
are final.  A prior decision may be reopened upon the 
presence of new and material evidence.  A decision may also 
be reversed or amended if the decision was clearly and 
unmistakably erroneous.  In this case, there are two separate 
regulations and legal concepts that must be considered, the 
concept of severance and the concept of clear and 
unmistakable error.  Although each regulation employs the 
term clear and unmistakable error, the evidence that may be 
review to establish that error is different in each 
regulation.

Unlike 38 C.F.R. § 3.105(a) a change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated was 
clearly erroneous.  The veteran's discharge examination 
showed normal hearing.  The VA examiner indicated that the 
cause of the veteran's deafness was otosclerosis.  Trauma was 
not a factor in the veteran's deafness and he did not show 
deafness due to concussion.  The VA examiner concluded that 
the cause of the veteran's progressive deafness was 
developmental, specifically, otosclerosis.  The diagnosis of 
deafness due to acoustic trauma, specifically gunfire, upon 
which service connection was based, was in error.  

When the RO severed service connection, there was compliance 
with VAR 1009.  The RO entered a proposal to sever and 
thereafter severed service connection complying with due 
process procedures.  The RO had in its possession evidence 
that established a change in diagnosis and a certification 
from a doctor that the prior diagnosis was "in error."  
Although the regulation used the term "not correct" the 
Board concludes that there is no legal difference between the 
standard of "not correct" and the standard and "in error."  
We further note that the certification from the doctor 
requires only a finding of "not correct" rather than a 
higher standard of clearly and unmistakably erroneous.  
Therefore, the decision of the RO was procedurally correct 
and supported by the evidence then of record.  There was no 
clear and unmistakable error in the severance of service 
connection for defective hearing.  38 C.F.R. § 3.105(a) 
(1998).  The decision was supported by the facts then of 
record.

Subsequent to the severance, additional evidence was 
submitted.  This evidence was received after the severance 
action and cannot serve as a basis of establishing clear and 
unmistakable error in the severance action.  The RO did 
consider the evidence, but continued the denial of service 
connection in a 1958 rating decision.  That decision was not 
appealed and became final.



ORDER

The December 1957 rating decision which severed service 
connection for defective hearing was not clearly and 
unmistakably erroneous.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

